           Case 3:20-cr-02259-DMS Document 36 Filed 12/04/20 PageID.113 Page 1 of 5



                                       UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  V.                               (For Offenses Committed On or After November 1, 1987)


                     LATOYA SPEARS                                     Case Number:        20CR2259-DMS

                                                                     Stephen Patrick White CJA
                                                                   Defendant's Attorney
USM Number                        95661298
• -
THE DEFENDANT:
~   pleaded guilty to coun:t(s)         I and 2 of the Information
                                                                                                                                        .. ;~ :~ .=~ -~~ J ••
                                                                                                              Br                           ::~PJTT
D   was found guilty on count(s)                                                                                      D'
    after a olea ofnot gi1iltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                        Nature of Offense                                                               Number(s)
21 USC 952,960                         IMPORTATION OF METHAMPHETAMINE                                                     1

21 USC 952, 960                        IMPORTATION OF HEROIN                                                                2




    The defendant is sentenced as provided in pages 2 through                 5           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s)                                                 is          dismissed on the motion of the United States.

      Assessment: $200.00 ($100.00 as to each of Counts 1 and 2)



D     JVTA Assessment*: $
      * Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~     No fine                 D Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     HON. Dana        . Sa raw
                                                                     UNITED STATES DISTRICT JUDGE
  •            Case 3:20-cr-02259-DMS Document 36 Filed 12/04/20 PageID.114 Page 2 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 LATOYA SPEARS                                                           Judgment - Page 2 of 5
CASE NUMBER:               20CR2259-DMS

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWENTY-FOUR (24) MONTHS as to each of Counts 1 and 2, concurrently.




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b):
 ISi    The court makes the following recommendations to the Bureau of Prisons:
        Defendant participate in RDAP.
        Defendant be designated to FCI Victorville.




 •      The defendant is remanded to the custody of the United States Marshal;

 •      The defendant must surrender to the United States Marshal for this district:
        •        at                            A.M.·            on
        •        as notified by the United States Marshal.

       · The defendant must surrender for service of sentence at the institution designated by the Bureau of
         Prisons:
        l2SI     on or before NOON on JANUARY 8, 2021.
        •        as notified by the United States Marshal.
        •        as notified by the Probation or Pretrial Services Office.

                                                          RETURN

 I have executed this judgment as follows:

        Defendant delivered on    ----------------                           to   ___ ______________
                                                                                      ....,....

  at
       -------------'--- ,                     with a certified copy of thisjudgment.


                                                                     UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        20CR2259-DMS
                   Case 3:20-cr-02259-DMS Document 36 Filed 12/04/20 PageID.115 Page 3 of 5
--- __ , ------- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - j
         AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:               LATOY A SPEARS                                                                Judgment - Page 3 of 5
         CASE NUMBER:             20CR2259-DMS

                                                      SUPERVISED RELEASE
    Upon release from imprisonment, the defendant will be on supervised release fot; a term of:
    THREE (3) YEARS as to each of Counts 1 and 2, concurrently.

                                                  MANDATORY CONDITIONS
    1. The defendant must not commit another federal, state or local crime.
    2.    The defendant must not unlawfully possess a controlled substance.
    3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
          controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
          two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
          than 4 drug tests per month during the term of supervision, unless othe1wise ordered by the court.
               • The above drug te&ting condition is suspended, based on the court's determination that the defendant poses a low
                  risk of future substance abuse. (check if applicable)
    4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
          a sentence ofrestitution. (check if applicable)
    5.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
    6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
          20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
          the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
          applicable)
    7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
    The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
    conditions on the attached page.




                                                                                                                     20CR2259-DMS
                   Case 3:20-cr-02259-DMS Document 36 Filed 12/04/20 PageID.116 Page 4 of 5
_   _.____ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -
          AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

       DEFENDANT:                  LA TOY A SPEARS                                                                        Judgment - Page       4 of 5
       CASE NUMBER:                20CR2259-DMS


                                           STANDARD CONDITIONS OF SUPERVISION
     As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
     supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
     while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
     court about_, and bring about improvements in the defendant's conduct and condition.

     1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
        hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
        office or within a different time frame.

     2. After initially repmting to the probation office, the defendant will receive instructions from the court or the probation officer
        about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
        as instructed.

     3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
        getting permission from the court or the probation officer.

     4. The defendant must answer truthfully the questions asked by their probation officer.

     5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
        anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
        probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
        unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
        expected change.

     6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
        pennit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
        view.

      7. The defendant must work full time ( at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
         time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
         defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
         due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.

      8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
         knows someone has been convicted ofa felony, they must not knowingly communicate or interact with that person without
         first getting the permission of the probation officer.

      9. lfthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

      10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
          anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
          as nunchakus or tasers).

      11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
          informant without first getting the permission of the court.

      12. If the probation officer determines the defendant poses a riskto another person (including an organization), the probation
          officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
          The probation officer may contact the person and confirm that the defendant notified the person about the risk.

      13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                               20CR2259-DMS
   ,.
              Case 3:20-cr-02259-DMS Document 36 Filed 12/04/20 PageID.117 Page 5 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                LATOYA SPEARS                                                          Judgment- Page 5 of 5
CASE NUMBER:              20CR2259-DMS

                                   SPECIAL CONDITIONS OF SUPERVISION


        1. Not enter or reside in the Republic of Mexico without written pem1ission of the Court or probation
           officer, and comply with both United States and Mexican immigration lawrequirements.


        2. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
           and counseling, as directed by the probation officer. Allow for reciprocal release of information
           between the probation officer and the treatment provider. The defendant may be required to contribute
           to the costs of services rendered in an amount to be determined by the probation officer, based on the
           defendant's ability to pay.

        3. Participate in a program of mental health treatment as directed by the probation officer, take all
           medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
           permission. The Court authorizes the release of the presentence report and available psychological
           evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
           release of information between the probation officer and the treatment provider. The defendant may be
           required to contribute to the costs of services rendered in an amount to be determined by the probation
           officer, based on the defendant's ability to pay.

        4. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

        5. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
           1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
           conducted by a United States probation officer. Failure to submit to a search may be grounds for
           revocation of release. The offender must warn any other occupants that the premises may be subject to
           searches pursuant to th.ts condition. An officer may conduct a search pursuant to this condition only
           when reasonable suspicion exists that the offender has violated a condition of his supervision and that
           the areas to be searched contain evidence of this violation. Any search must be conducted at a
           reasonable time and in a reasonable manner.




                                                                                                     20CR2259-DMS
